Rehearing granted by order
filed 3/19/03; opinion
filed 12/3/02 is vacated
                             UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7256



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ROOSEVELT CORNELL SANDERS,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Matthew J. Perry, Jr., Senior District
Judge. (CR-94-631, CA-02-993-0-10)


Submitted:   November 14, 2002             Decided:   December 3, 2002


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Roosevelt Cornell Sanders, Appellant Pro Se.           Marvin Jennings
Caughman, Assistant United States Attorney,           Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).


                                  2
PER CURIAM:

     Roosevelt Cornell Sanders seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).   We have reviewed the record and conclude on the reasoning

of the district court that Sanders has not made a substantial

showing of the denial of a constitutional right. See United States

v. Sanders, Nos. CR-94-631; CA-02-993-0-10 (D.S.C. filed August 2,

2002; entered Aug. 5, 2002). Accordingly, we deny a certificate of

appealability and dismiss the appeal.     See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 3